DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
In both claim 1 and claim 10 “one or more cantilevered horizontal beams” fails to maintain consistency with Applicant’s disclosure, is unclear as there is no example disclosed of the horizontal support having only one horizontal cantilevered beam. It is suggested to replace this language with “a plurality of cantilevered horizontal support beams” or the like.
Claim 10 should delete the repeated “the” in line 12 of the claim. 
A comma should be included in claim 1 after “unit” in line 4.
Claims should be reviewed for more errors which may have been missed by the examiner. 
	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 5-10, 12-15, 20, 22, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
“at least one drive unit” in line 6 is unclear if there is at least one drive unit for each of the at least one tilt-able plant cultivation module. 

Claims 1 and 10:
 “centrally adjacent to the distal end” (lines 10-11 and 7-8, respectively) is unclear as it is not known if it is coupled centrally to the plant cultivation module or coupled centrally relative to the distal end. 
the drive unit is “coupled with the first tilt-able plant cultivation module interior to the pivot” (lines 7-8 and 12, respectively). It is not clear what the context of “interior to the pivot” means. 

Claim 1 recites the limitation "the pivot" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The further mention of “a pivot” in line 10 is also unclear as it is not known if it is the same pivot as mentioned previously or a new feature.
Claims 5-9, 12-15, 20, 22, 23, and 25-27 are rejected as being dependent on a rejected independent claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 8, 10, 13-15, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (WO 2009018618) in view of Abram (GB 2135962).
Regarding claim 1, Perry discloses an apparatus for cultivating at least one of plants or fungi comprising at least one tilt-able plant cultivation module (e.g. combination of #21, #24, #61, #62, #63) coupled to a horizontal support unit (#25, #26, #35, #36) consisting of one or more cantilevered horizontal beams (each of #25, #26, #35, #36 is two balanced cantilevers, having one cantilever on either side of the vertical support #40), the horizontal support unit coupled to a vertical support unit (#40), each of the one or more cantilevered beams having a length and distal end relative to the vertical support (length can be seen in Fig. 1, distal end is near where #25, #26, #35, and #36 are pointed out in Fig. 1); 
at least one drive unit (80); and 
wherein said at least one tilt-able plant cultivation module can be tilted at an angle from 45° to 85° (Fig 1, page 4, lines 12-15, rotation from horizontal to vertical is 90°), around a pivot coupling the at least one tilt-able plant cultivation module centrally adjacent to the distal end (see Fig. 1 pivoting around central portion of #21 and #24 at the distal end of horizontal support unit). 
Perry does not appear to specifically disclose the location of connections of the drive unit. However, Abram teaches at least one drive unit (d), wherein a first end of the at least one drive unit is .  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The linear drive unit would be effective in moving heavier loads.

Regarding claim 5, Perry as modified discloses the apparatus according to claim 1, and further discloses wherein the apparatus further comprises a control unit (“computer” page 19, line 7) to enable the at least one tilt-able plant cultivation module to tilt at a desirable angle by controlling movement of the at least one drive unit (page 19, lines 7-8).

Regarding claim 7, Perry as modified discloses the apparatus according to claim 1, and further discloses wherein the at least one tilt-able plant cultivation module further comprises a plant cultivation tray (#61, #62, #63) and a frame (#21, #24).

Regarding claim 8, Perry as modified discloses the apparatus according to claim 7, and further discloses wherein the plant cultivation tray is integrally coupled to the frame (Fig. 1; “pivotally connected” page 3, lines 14-15; considered integral by virtue of being connected together to form the integrated structure).


at least one vertical support unit (#40);
a horizontal support unit (#25, #26, #35, #36) consisting of one or more cantilevered horizontal beams (each of #25, #26, #35, #36 is two balanced cantilevers, having one cantilever on either side of the vertical support #40) coupled to the at least one vertical support unit (page 16, lines 15-19) each of the one or more cantilevered horizontal beams having a length and a distal end relative to the vertical support (length can be seen in Fig. 1, distal end is near where #25, #26, #35, and #36 are pointed out in Fig. 1); and 
a pivot coupling the at least one tilt-able plant cultivation module centrally adjacent to the distal end (see Fig. 1 pivoting around central portion of #21 and #24 at the distal end of horizontal support unit); and
a first tilt-able plant cultivation module (e.g. combination of #21, #24, #61, #62, #63) coupled, at least partially, with the horizontal support unit by at least one drive unit (#80), wherein a first end of the at least one drive unit is coupled to the horizontal support unit along the length and a second end of the at least one drive unit is coupled with the first tilt-able plant cultivation module (page 18, lines 18-22); and
wherein said at least one tilt-able plant cultivation module can be tilted around the pivot (Fig 1, page 4, lines 12-15, rotation from horizontal to vertical is 90°);
a second tilt-able plant cultivation module coupled, at least partially, with the horizontal support unit or a second horizontal support unit,
wherein said the first tilt-able plant cultivation module can be tilted independent of the second tilt-able plant cultivation module (Fig. 6, shows tilting at different angles simultaneously, and therefore they can be tilted independently, page 16, lines 8-10).
.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The linear drive unit would be effective in moving heavier loads.

Regarding claim 13, Perry as modified discloses the apparatus according to claim 10, and further discloses wherein the apparatus further comprises a control unit (“computer” page 19, line 7) to enable the  at least one tilt-able plant cultivation module to tilt at a desirable angle (page 19, lines 7-8).

Regarding claim 14, Perry as modified discloses the apparatus according to claim 10, and further discloses wherein the at least one vertical support unit (#40) is enabled to couple multiple horizontal support units (#20, #30) at a predefined distance (Fig. 1; page 16, lines 15-22).

Regarding claim 15, Perry as modified discloses the apparatus according to claim 10, and further discloses wherein the at least one tilt-able plant cultivation module further comprises a plant cultivation tray (#61, #62, #63) and frame (#21, #24).



Regarding claim 23, Perry as modified discloses the apparatus of claim 1, and further discloses wherein the at least one drive unit is an electrical drive system (page 4, line 20) or a pneumatic drive system (page 4, line 19).

Regarding claim 24, Perry as modified discloses the apparatus according to claim 23, and further discloses wherein the apparatus further comprises a control unit (“computer” page 19, line 7) to enable the at least one tilt-able plant cultivation module to tilt at a desirable angle by controlling movement of the electrical drive system or the pneumatic drive system (page 19, lines 7-8).

Regarding claim 25, Perry as modified discloses the apparatus according to claim 1, and further discloses wherein the at least one vertical support unit (#40) is enabled to couple multiple horizontal support units (#20, #30) at a predefined distance (Fig. 1; page 16, lines 15-22).

Regarding claim 26, Perry as modified discloses the apparatus according to claim 1, and further discloses wherein the at least one tilt-able plant cultivation module further comprises a plant cultivation tray (#61, #62, #63) and a frame (#21, #24).

Regarding claim 27, Perry as modified teaches the apparatus of claim 10. Perry does not appear to specifically disclose a second drive unit. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second drive unit coupling the second tilt-able plant cultivation module (#31, #34, #51, #52, #53) with the horizontal support unit or a second St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would allow the tilt-able modules to be tilted independently to the desired angle, as seen in Fig. 6, in order to independently adjust angles to prevent shadows on lower modules (page 6, lines 1-8).
 
Regarding claim 28, Perry as modified teaches the apparatus of claim 27. Perry does not appear to specifically disclose both drive units controlled by a control unit. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perry to include wherein the at least one drive unit and the second drive unit are both independently tilted by a control unit (“computer” page 19, line 7; see independent tilting in Fig. 6). The control unit of Perry is disclosed for operating the drive unit and having one control unit operate multiple drive units would prevent the modules from negatively impacting each other (such as for preventing shadow, page 6, lines 1-8). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (WO 2009018618) and Abram (GB 2135962) as applied to claim 7 above, and further in view of Ware (US 3772827).

Regarding claim 9, Perry as modified teaches the apparatus according to claim 7. Perry appears to be silent to whether the trays are removably coupled to the frame. Ware teaches wherein the plant cultivation tray (#15) is removably coupled to the frame (#60). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Perry to include the removable tray of Ware, since it has been held that if it were considered desirable for any reason to separate the prior art's parts, it would be obvious to construct the formerly integral structure in various elements for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Doing so . 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (WO 2009018618) and Abram (GB 2135962) as applied to claims 1 and 10 above, and further in view of Souder (US 20160135384).

Regarding claim 6, Perry as modified teaches the apparatus according to claim 1. Perry does not teach a horizontal transport unit. Souder teaches wherein the apparatus further comprises a horizontal transport unit (#130) for receiving harvested plants from the at least one tilt-able plant cultivation module (#22). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Perry to include the horizontal transport unit of Souder. Doing so would provide a method to transmit harvested plants to a collecting area for removal from the apparatus area (Souder; [0035]).

Regarding claim 12, Perry as modified teaches the apparatus according to claim 10. Perry does not teach a horizontal transport unit. Souder teaches wherein the apparatus further comprises a horizontal transport unit (#130) for receiving harvested plants from the at least one tilt-able plant cultivation module (#22). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Perry to include the horizontal transport unit of Souder. Doing so would provide a method to transmit harvested plants to a collecting area for removal from the apparatus area (Souder; [0035]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2009018618) and Abram (GB 2135962) as applied to claim 1 above, and further in view of Zhou (CN 206525189).

Regarding claim 20, Perry as modified teaches the apparatus according to claim 1. Perry appears to be silent to the type of vegetation present in the apparatus. Zhou teaches wherein the tilt-able cultivation module (#1) is configured to support fungi, wherein the fungi comprises mushrooms (page 1, paragraph under “description” header). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Perry with for use cultivating mushrooms as in Zhou, as mushrooms could be one of the things grown in the module, as Perry discloses the device could be used for agricultural purposes (Perry, page 6, lines 1-2) which would allow the cultivation and harvest of mushrooms. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-10, 12-15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments with respect to Claim 9 are considered, however, removable trays would be a desirable modification as maintenance and replacement needs of the tray and system are not obviated by sliding ability. Additionally, there is no evidence that a sliding ability would lead to the conclusion of a removable tray putting the system off balance as the inclusion of a removable tray would be accounted for and the system would be designed to accommodate such a function, if desired. 
	It should be noted that Perry discloses rotating the support frames simultaneously to prevent skew, however the simultaneous motion is for the pairs of support frames (i.e. #21 and #24) in order to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647